Citation Nr: 1034710	
Decision Date: 09/15/10    Archive Date: 09/21/10

DOCKET NO.  08-24 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an initial compensable rating for bilateral 
hearing loss. 


REPRESENTATION

Appellant represented by:	Brooks S. McDaniel, Agent


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Harryman, Counsel


INTRODUCTION

The Veteran had active duty from November 1969 to July 1971.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Roanoke, Virginia.  


FINDING OF FACT

The Veteran's hearing loss has been manifested during the appeal 
by Level I hearing acuity in each ear in September 2006, Level I 
hearing acuity in his right ear and Level VII hearing acuity in 
his left ear in December 2007, and Level II hearing acuity in his 
right ear and Level III hearing acuity in his left ear in July 
2008.  


CONCLUSION OF LAW

The criteria for an initial compensable rating for bilateral 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 
(West 2002); 38 C.F.R. § 4.85, Diagnostic Code 6100 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has met all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2009).  Prior to initial adjudication of 
the Veteran's claim, a June 2006 letter satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice that was provided to the Veteran prior to the 
initial adjudication of his service connection claim informed him 
that a disability rating and an effective date would be assigned 
should the claim be granted; therefore, the Veteran has not been 
prejudiced.  "In cases where service connection has been granted 
and an initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more than 
substantiated - it has been proven, thereby rendering section 
5103(a) notice no longer required because the purpose that the 
notice is intended to serve has been fulfilled."  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006).  
Further, the purpose behind the notice requirement has been 
satisfied because the Veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of his 
claim, to include the opportunity to present pertinent evidence.  
Simmons v. Nicholson, 487 F.3d 892, 896 (Fed. Cir. 2007); Sanders 
v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007) (holding that 
although notice errors are presumed prejudicial, reversal is not 
required if VA can demonstrate that the error did not affect the 
essential fairness of the adjudication).  

The Veteran's service treatment records, private treatment 
records, and VA examination reports have been obtained.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA examinations were 
conducted in September 2006, December 2007, and July 2008 in 
conjunction with this appeal.  The findings were based upon 
examination of the Veteran and a review of his claims file.  
Further, the Veteran has not indicated that his hearing has 
worsened since the July 2008 examination.  The Board therefore 
concludes that the examinations are adequate for evaluation 
purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) 
(holding that when VA undertakes to provide a VA examination or 
obtain a VA opinion, it must ensure that the examination or 
opinion is adequate).  Further, the Veteran has neither advanced 
an argument that the examinations were deficient in any respect, 
nor that he was prejudiced thereby.  Moreover, the Board finds 
that the July 2008 audiological examination was adequate in that 
the examiner noted the Veteran's report that he had the most 
difficulty hearing and understanding conversations in the 
presence of background noise.  Although the December 2007 
examination report did not specifically record the Veteran's 
functional impairment, the audiologist who examined the Veteran 
wrote in a VA clinic record that same day that he had difficulty 
understanding conversations without amplification.  Thus, the 
Board also considers the December 2007 examination to be adequate 
for rating purposes.  Id.; see also Martinak v. Nicholson, 21 
Vet. App. 447, 455-56 (2007).  There is no indication in the 
record that additional evidence relevant to the issues decided 
herein is available and not part of the claims file.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 121-22 (2004).  

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537, 542-43 
(2006); see also Dingess/Hartman, 19 Vet. App. at 486.  

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities (Schedule), 
found in 38 C.F.R. Part 4 (2009).  The Schedule is primarily a 
guide in the evaluation of disability resulting from all types of 
diseases and injuries encountered as a result of or incident to 
military service.  The ratings are intended to compensate, as far 
as can practicably be determined, the average impairment of 
earning capacity resulting from such diseases and injuries and 
their residual conditions in civilian occupations.  38 U.S.C.A. § 
1155; 38 C.F.R. § 4.1 (2009).  In resolving this factual issue, 
the Board may only consider the specific factors as are 
enumerated in the applicable rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. 
App. 625, 628 (1992).  

In considering the severity of a disability, it is essential to 
trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 
4.41 (2009).  Consideration of the whole recorded history is 
necessary so that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. 
App. 282 (1991).  Although the regulations do not give past 
medical reports precedence over current findings, the Board is to 
consider the Veteran's medical history in determining the 
applicability of a higher rating for the entire period in which 
the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 
(1999).  

The current appeal is based on the assignment of the initial 
rating for the Veteran's hearing loss following the initial award 
of service connection.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  Accordingly, evidence contemporaneous with the claim and 
the initial rating decision are most probative of the degree of 
disability existing when the initial rating was assigned and 
should be the evidence "used to decide whether an original 
rating on appeal was erroneous."  Id. at 126.  If later evidence 
indicates that the degree of disability increased or decreased 
following the assignment of the initial rating, "staged" 
ratings may be assigned for separate periods of time.  Id.  

The severity of a hearing loss disability is determined by 
comparisons of audiometric test results with specific criteria 
set forth at 38 C.F.R. § 4.85.  Evaluations of bilateral 
defective hearing range from noncompensable to 100 percent based 
on organic impairment of hearing acuity as measured by the 
results of controlled speech discrimination tests together with 
the average hearing threshold level as measured by puretone 
audiometry tests in the frequencies of 1,000, 2,000, 3,000, and 
4,000 Hertz (cycles per second).  The Schedule allows for such 
audiometric test results to be translated into a numeric 
designation ranging from Level I to Level XI in order to evaluate 
the degree of disability from bilateral service-connected 
defective hearing.  An examination for hearing impairment must be 
conducted by a state-licensed audiologist and must include a 
controlled speech discrimination test (Maryland CNC) and a 
puretone audiometry test.  Examinations are to be conducted 
without the use of hearing aids.  38 C.F.R. § 4.85.  

The Veteran submitted the report of a private audiogram dated in 
April 2008.  That report contains audiometric data in graphical 
format which the Board cannot interpret.  See Kelly v. Brown, 7 
Vet. App. 471, 474 (1995).  

On an authorized audiological evaluation in September 2006, pure 
tone thresholds, in decibels, were as follows:


HERTZ (CYCLES PER SECOND)

1000
2000
3000
4000
AVERAGE
Right
10
15
30
40
24
Left
10
25
55
50
35

Speech audiometry revealed speech discrimination ability of 96 
percent in the right ear and of 92 percent in the left ear.  This 
data reflects impairment manifested by Level I hearing acuity, 
bilaterally.  38 C.F.R. § 4.85.  

On an authorized audiological evaluation in December 2007, pure 
tone thresholds, in decibels, were as follows:


HERTZ (CYCLES PER SECOND)

1000
2000
3000
4000
AVERAGE
Right
25
35
55
70
46
Left
35
70
80
85
68

Speech audiometry revealed speech discrimination ability of 92 
percent in the right ear and of 60 percent in the left ear.  
These findings reflect impairment manifested by Level I hearing 
acuity in the Veteran's right ear and Level VII hearing acuity in 
his left ear.  38 C.F.R. § 4.85.  

On an authorized audiological evaluation in July 2008, pure tone 
thresholds, in decibels, were as follows:


HERTZ (CYCLES PER SECOND)

1000
2000
3000
4000
AVERAGE
Right
25
40
60
80
51
Left
35
70
85
90
70

Speech audiometry revealed speech discrimination ability of 90 
percent in the right ear and of 84 percent in the left ear.  The 
impairment manifested by this examination indicate Level II 
hearing acuity in the Veteran's right ear and Level III hearing 
acuity in his left ear.  38 C.F.R. § 4.85.  

The assignment of disability evaluations for hearing impairment 
is a purely mechanical application of the rating criteria from 
which the Board cannot deviate.  Lendenmann v. Principi, 3 Vet. 
App. 345, 349 (1992); see also Massey v. Brown, 7 Vet. App. 204, 
208 (1994) (finding the Board may only consider the specific 
factors as are enumerated in the applicable rating criteria).  
With numeric designations of Level I hearing acuity, bilaterally, 
the point of intersection on Table VII requires the assignment of 
a noncompensable rating under Diagnostic Code 6100.  With numeric 
designations of Level I hearing acuity in the Veteran's right ear 
and Level VII hearing acuity in his left ear, the point of 
intersection on Table VII also requires the assignment of a 
noncompensable rating under Diagnostic Code 6100.  Additionally, 
with numeric designations of Level II hearing acuity in the 
Veteran's right ear and Level III hearing acuity in his left ear, 
the point of intersection on Table VII requires the assignment of 
a noncompensable rating under Diagnostic Code 6100.  Thus, an 
initial compensable evaluation is not warranted for the Veteran's 
bilateral hearing loss under Diagnostic Code 6100.  38 C.F.R. § 
4.85, Diagnostic Code 6100.

In certain situations, the rating criteria provide for rating 
exceptional patterns of hearing impairment.  38 C.F.R. § 4.86 
(2009).  If the puretone threshold is greater than 55 decibels at 
each of four specified frequencies (1000 Hertz, 2000 Hertz, 3000 
Hertz, and 4000 Hertz), or if the puretone threshold is 30 
decibels or less at 1000 Hertz and simultaneously 70 decibels or 
more at 2000 Hertz, VA must determine the Roman numeral 
designation for hearing impairment from either Table VI or Table 
VIa, whichever results in the higher numeral.  That numeral will 
then be elevated to the next higher numeral for consideration.  
Each ear is evaluated separately.  Id.  However, the Veteran's 
hearing loss does not satisfy the criteria as exceptional pattern 
in either ear and, consequently, is not entitled to consideration 
under 38 C.F.R. § 4.86.

Other considerations

Generally, evaluating a disability using the appropriate 
diagnostic code contained in the Schedule is sufficient.  See 38 
C.F.R. §§ 4.20, 4.27 (2009).  However, because the ratings are 
averages, it follows that an assigned rating may not completely 
account for each individual veteran's circumstance, but 
nevertheless would still be adequate to address the average 
impairment in earning capacity caused by disability.  In 
exceptional cases where the rating is inadequate, it may be 
appropriate to assign an extraschedular rating.  38 C.F.R. § 
3.321(b) (2009).  The threshold factor for extraschedular 
consideration is a finding that the evidence before VA presents 
such an exceptional disability picture that the available 
schedular evaluations for that service-connected disability are 
inadequate.  Thun v. Peake, 22 Vet. App. 111, 115 (2008); see 
also Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  Therefore, 
initially, there must be a comparison between the level of 
severity and symptomatology of the Veteran's service-connected 
disability with the established criteria found in the Schedule 
for that disability.  Thun, 22 Vet. App. at 115.  If the criteria 
under the Schedule reasonably describe the Veteran's disability 
level and symptomatology, then the Veteran's disability picture 
is contemplated by the Schedule, and the assigned schedular 
evaluation is adequate, and no referral is required.  See 
VAOGCPREC 06-96, 61 Fed. Reg. 66749 (1996) (when service-
connected disability affects employment "in ways not 
contemplated by the rating schedule[,]" § 3.321(b)(1) is 
applicable).  

The Board finds that the Veteran's disability picture throughout 
the entire appeal period is not so unusual or exceptional in 
nature as to render the noncompensable rating for bilateral 
hearing loss inadequate.  The Veteran's hearing loss is evaluated 
pursuant to 38 C.F.R. §§ 4.85 and 4.86, which evaluates hearing 
impairment, the criteria of which are found by the Board to 
specifically contemplate the level of disability and 
symptomatology.  The Veteran has stated, including at his Board 
hearing, that he cannot understand conversations when he is in a 
crowd, and feels isolated.  The Veteran further testified that 
his service-connected hearing loss has affected the type of work 
he is able to perform.  Accordingly, audiology examinations were 
conducted during the course of this appeal.  The Veteran's 
hearing loss disability was found to have been manifested at most 
by Level II hearing acuity in his right ear and at most by Level 
VII hearing acuity in his left ear during the appeal period.  
When comparing the findings of those examinations with the 
audiometric findings contemplated by the Schedule, the Board 
finds that the level of the Veteran's impaired hearing is 
specifically contemplated by a noncompensable evaluation for 
hearing loss.  A rating in excess thereof is provided for certain 
manifestations of the service-connected hearing loss, but the 
medical evidence of record did not demonstrate that such 
manifestations are present in this case.  The criteria for the 
noncompensable rating for the Veteran's service-connected 
bilateral hearing loss disability more than reasonably describe 
the Veteran's disability level and symptomatology and, therefore, 
the currently assigned schedular evaluation is adequate and no 
referral is required.  

In conclusion, the Board concludes that the preponderance of the 
evidence is against the Veteran's claim of entitlement to a 
compensable rating for bilateral hearing loss at any time during 
the appeal period.  38 U.S.C.A. 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1991); see also Fenderson, 12 Vet. App. at 126.  
Accordingly, entitlement to an initial compensable rating for 
bilateral hearing loss is not warranted.  


ORDER

An initial compensable rating for bilateral hearing loss is 
denied.  



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


